Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.1 Filed 12/14/20 Page 1 of 32




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JOHN DOE 1 and JOHN DOE 2,

             Plaintiffs,
                                           Case No. 2:20-cv-13287
v.
                                           Hon.
REV. MIROSLAW KROL, and the
ORCHARD LAKE SCHOOLS (“OLS”)
a Michigan non-profit corp.,

             Defendants.

Jennifer B. Salvatore (P66640)
Nakisha Chaney (P65066)
SALVATORE PRESCOTT
PORTER & PORTER, PLLC
105 East Main Street
Northville, MI 48167
(T): (248) 679-8711
salvatore@sppplaw.com
chaney@sppplaw.com

Ward Powers (P33739)
Jonnie Powers (P78823)
LAW OFFICES OF WARD M. POWERS
302 W. Main Street
Northville, MI 48167
(T): (248) 347-1700
wpowers@powerslawoffices.com

Attorneys for Plaintiffs



                     COMPLAINT AND JURY DEMAND
     Plaintiffs, John Doe 1 and John Doe 2, through their attorneys, SALVATORE
 Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.2 Filed 12/14/20 Page 2 of 32




PRESCOTT PORTER & PORTER, PLLC and THE LAW OFFICES OF WARD

M. POWERS, PC, complain against Defendants REV. MIROSLAW KROL

(“Krol”), and THE ORCHARD LAKE SCHOOLS (“OLS”), a Michigan non-profit

corporation, as follows:

                                INTRODUCTION

      1.     This is a case of sexual abuse and retaliation within the Catholic

Church. It does not involve crimes from decades past, but recent and on-going

misconduct by the current CEO and Chancellor of Orchard Lake Schools, Father

Miroslaw Krol – who oversees a seminary, Orchard Lake St. Mary’s High School,

and a Polish cultural center. Krol’s misconduct involves a long-standing pattern of

behavior that the OLS Board of Regents has had ample warning about for years.

      2.     Indeed, when Krol recruited Plaintiffs to move to Michigan to work for

OLS, he was repeating a grooming tactic he had used before. After the Plaintiffs

arrived at OLS, they both soon realized that Krol had recruited them not because of

their potential to serve OLS, but for their potential to serve Krol sexually. While

working under the supervision of Krol, each of the Plaintiffs experienced egregious

sexual harassment—including sexual assaults. Each Plaintiff has in turn suffered

professional repercussions and retaliation as a result of his refusal to submit to and

reporting of Krol’s unwanted sexual advances.

      3.     As detailed in this Complaint, Defendant Krol has a history of



                                          2
 Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.3 Filed 12/14/20 Page 3 of 32




boundary-crossing behavior, often making inappropriate and unwanted sexual

advances towards younger men who he had recruited to OLS to serve as priests,

seminarians or employees.

      4.     When his victims, including Plaintiffs, would reject Fr. Krol’s sexual

advances, he became irate and retaliatory – flooding their cell phones with angry and

abusive calls and text messages, threatening to demote them or otherwise harm their

careers and reputations, and speaking ill of them to anyone who would listen.

      5.     The harassment, assault, abuse, threats and retaliation detailed in this

Complaint is only the latest chapter in a long history of abuse perpetrated by Krol

on the men around him. And though many have warned OLS leadership and tried

to bring his misconduct to light, Krol has manipulated those in power and lied about

his conduct—at the cost of his victims’ careers, reputations, emotional and spiritual

health.

      6.     The OLS Board of Regents for its part has abdicated its duty to

appropriately investigate allegations of misconduct against Krol, properly supervise

his conduct, or otherwise stop his abusive behavior.

                                    PARTIES

      7.     Plaintiff John Doe 1 is a young priest and resident of New Jersey. He

attended seminary at SS. Cyril and Methodius Polish-American Seminary in

Krakow, Poland before coming to OLS to continue his studies. John Doe 1 was



                                         3
 Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.4 Filed 12/14/20 Page 4 of 32




ordained a priest in 2015 and served as a priest in New Jersey until June of 2018,

when Fr. Krol recruited him to become Vice Chancellor of Orchard Lake Schools.

He served in that role until Fr. Krol’s behavior caused him to resign and return to

New Jersey in October of 2019.

      8.    Plaintiff John Doe 2 is a resident of Illinois. An accomplished artist

and cultural management executive, John Doe 2 moved from Chicago to begin

working for the Polish Mission—one of three sub-entities of Defendant Orchard

Lake Schools—in April of 2018. Married for sixteen years and a father, John Doe

2 was recruited and hand-picked by Fr. Krol to serve as the Director of the Polish

Mission. He was terminated from his position in January of 2020 after reporting

Krol’s sexually harassing and abusive conduct to the OLS Board of Regents.

      9.    Defendant Orchard Lake Schools is a Catholic religious organization

comprised of three entities: St. Mary’s Preparatory High School, SS. Cyril and

Methodius Seminary, and the Polish Mission. Defendant OLS is a non-profit

corporation, in good standing, organized and existing under the laws of the State of

Michigan. It is located in Orchard Lake, Michigan within the Eastern District of

Michigan.

      10.   Defendant Miroslaw Krol is a priest and the Chancellor and Chief

Executive Officer of Orchard Lake Schools, where he has served in that role since

2017. Krol since 2017 has lived on campus at OLS and thus resides in the Eastern



                                         4
 Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.5 Filed 12/14/20 Page 5 of 32




District of Michigan.

                          JURISDICTION AND VENUE

         11.   Subject matter jurisdiction lies in this Court under 28 U.S.C. § 1332

because the parties are diverse and the amount in controversy exceeds $75,000.

         12.   Based on Defendant OLS’s location and Defendant Krol’s residence in

this district, as well as the fact that the causes of action arise from conduct of the

Defendants that took place in this district, personal jurisdiction is proper in this

Court.

         13.   Venue is also proper in the Eastern District of Michigan under 28

U.S.C. § 1391(b)(1) as it is the district in which Defendant OLS is located and where

Defendant Krol resides, and under § 1391(b)(2) as it is the district in which a

substantial part of the actionable events and omissions occurred.

                            FACTUAL ALLEGATIONS

   A. Rampant Sexual Abuse in the Catholic Church Surrounds Krol as a
      Seminarian and Young Priest

         14.   Although Fr. Krol began his seminarian studies at SS. Cyril and

Methodius Seminary in Orchard Lake, he transferred to and completed his studies at

the Immaculate Conception Seminary in New Jersey in the late 1990s. There, Krol

studied under the recently-defrocked Cardinal Theodore McCarrick—who before

leaving the church was the Archbishop of Newark and a Cardinal in Washington,

D.C. As numerous media outlets have reported, McCarrick was credibly alleged to

                                          5
 Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.6 Filed 12/14/20 Page 6 of 32




have abused both children and adults over several decades, including engaging in

rampant sexual harassment of seminarians at Immaculate Conception Seminary

during the years in which Fr. Krol was his student.

      15.   Since the allegations of sexual abuse publicly surfaced against

McCarrick in 2018, his conduct has been the subject of multiple investigations and

lawsuits, including the recently-released Vatican-commissioned Report on the Holy

See’s Institutional Decision-Making Related to Former Cardinal McCarrick. The

allegations involving McCarrick include that he brought young men, including many

seminarians, to a New Jersey beach house where he assigned sleeping arrangements

in a manner that allowed him sexual access to his preferred victims.

      16.   It is in this environment that Defendant Krol completed his religious

training and spent much of his early years as a priest in Newark—where McCarrick

was Archbishop. Indeed, Krol was ordained by McCarrick and, upon information

and belief, witnessed in him many of the grooming tactics that Fr. Krol would later

employ at OLS.

   B. Krol Has a History of Sexual Misconduct

      17.   Krol eventually returned to OLS and from 2006 to 2011 he served as a

Dean and then as Vice Rector of the seminary. During this period, while he lived on

campus at OLS, Krol also kept a room and attended parties at the Sweetest Heart of

Mary Church rectory in Detroit. There, witnesses allege that Krol and others would



                                         6
 Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.7 Filed 12/14/20 Page 7 of 32




engage in sexual activity with seminarians. Rumors about sexual activity with

seminarians and other sexual misconduct swirled around Krol during his time at OLS

from 2006 to 2011.

      18.   During this time, Krol also often traveled to Poland to recruit students

to the seminary. Krol would often seek out and recruit students who had failed out

of seminary in Poland or who had issues with alcohol or sexual matters. Upon

information and belief, Krol would often manipulate and/or falsify records and

documents regarding seminarians’ academic and vocational qualifications. These

students, some of whom had limited English-language proficiency, would arrive at

OLS alone and eager to revive their dreams of becoming a priest. They were

vulnerable and largely dependent on Krol.

       19. Upon information and belief, Krol made sexual advances towards some

of these students and/or invited them to come with him to parties at the Sweetest

Heart of Mary Church rectory. Other priests, too, would attend and/or knew about

these parties, including an Auxiliary Bishop with the Archdiocese of Detroit who

also was a Trustee of the OLS Seminary.

      20.   At least one young seminarian recruited from Poland during this time

period is reported to have confided in both a local priest and in a Bishop in New

Jersey that the sexual activity involving Krol at these parties was not always

consensual. Upon information and belief, the Bishop told the seminarian that if he



                                          7
 Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.8 Filed 12/14/20 Page 8 of 32




wanted to become a priest, he should not say anything further about the topic.

      21.    During the time period that Krol was spending nights at the Sweetest

Heart of Mary rectory, witnesses report that the pastor there brought a person who

appeared to be a male sex worker from Poland to also stay at the rectory—claiming

that person was a “cousin.” Eventually, the pastor at the Sweetest Heart of Mary

Church was investigated by the Archdiocese and removed from the parish and Fr.

Krol’s visits there ended after a different young man—a former prisoner who was

living with the pastor at the rectory—died at the rectory of a drug overdose. Krol

left OLS around 2011 and returned to his home diocese in New Jersey, where he

worked as a parish priest for several years.

   C. The OLS Board is Warned of Krol’s Misconduct, Yet He is Appointed
      Chancellor and Chief Executive Officer
      22.    In or around 2017, Krol was being considered as a candidate for

Chancellor and Chief Executive Officer of OLS. But two priests who had worked

with Krol at OLS in the past raised concerns with the OLS Board of Regents

regarding Krol’s behavior. Upon information and belief, those concerns included

Krol’s rumored sexual misconduct when he had served as a Dean and Vice Rector.

      23.    Despite these warnings about Krol, the OLS Board of Regents

appointed him as Chancellor and Chief Executive Officer in 2017.

      24.    As Chancellor of OLS, Krol has power and influence in the Polish

Catholic community. He also brings significant money into the OLS organization


                                          8
 Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.9 Filed 12/14/20 Page 9 of 32




and has deep ties to the Vatican by virtue of his friendship with Polish Cardinal

Dziwisz, a former Secretary to Pope John Paul II.

         25. As a result of his influence, the OLS Board of Regents has had blinders

on to Krol’s on-going misconduct—blinders that have allowed Krol to use his

position at OLS to recruit and then to sexually harass and abuse many young men

around him.

         26. John Doe 1 and John Doe 2 were two of those men.

   D. Krol Uses his Position at OLS to Victimize His Subordinates

         27. John Doe 1 was the first of the Plaintiffs to meet Krol. They met when

John Doe 1 was a seminarian in Poland, where Krol would at times visit.

         28. John Doe 1 became re-acquainted with Krol several years later, when

both were serving as priests in New Jersey in the 2015-2017 time period. At that

time, Krol was a powerful priest in the Archdiocese of Newark, where he served in

a large and prestigious Polish parish where he held events with bishops and cardinals

from all over the world.

         29. Soon after he became Chancellor of OLS, Krol contacted John Doe 1

and asked him to come work with him as Vice Chancellor. John Doe 1 declined the

offer.

         30. Krol continued to contact John Doe 1, calling him repeatedly and

asking him to serve as OLS Vice Chancellor. John Doe 1 again declined these offers.



                                          9
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.10 Filed 12/14/20 Page 10 of 32




         31. Eventually, Krol told John Doe 1 that if he came to OLS, he would be

able to continue his studies as a priest and OLS would pay for and help arrange for

John Doe 1’s green card.1 John Doe 1 finally agreed, moving to Michigan to serve

as Vice Chancellor at OLS in or around June of 2018.

         32. At around that same time, John Doe 2 had also been hired to work as

the Director of the Polish Mission at OLS. John Doe 2 had met Fr. Krol in connection

with musical concerts that he had organized at the Church. Although a search

committee had been convened to hire the Director, Fr. Krol personally recruited John

Doe 2, urged him to apply, and then made clear to the search committee that John

Doe 2 was his preferred candidate.

         33. As the Director of the Polish Mission, John Doe 2 worked under the

direction of Krol.

         34. Early in John Doe 2’s employment, in or around May of 2018, Krol

invited John Doe 2 to his apartment for a drink. While there, Krol inappropriately

and suggestively invited John Doe 2 to “lay down” with him and “relax” in Krol’s

bed.

         35.   A married man and devout Catholic, John Doe 2 was shocked that a

priest would proposition him in this way. He excused himself and left Krol’s

apartment for the evening.


1
    In fact, Krol did not make good on his promise regarding John Doe 1’s green card.

                                          10
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.11 Filed 12/14/20 Page 11 of 32




       36.   But John Doe 2’s rejection of this advance did not deter Krol, who

continued to pursue John Doe 2. At first, John Doe 2 continued to politely decline

Krol’s repeated invitations to meet in his apartment. But then Krol sent John Doe 2

a text message in Polish that implied that if John Doe 2 did not come see Krol in his

apartment that night, his job may be at risk.

       37. Fearful of losing his job, John Doe 2 went to Krol’s apartment. While

he was there, Krol lunged at John Doe 2, leaping into his lap. Krol forced himself

onto John Doe 2 and began kissing his neck and lips and trying to put his hand down

John Doe 2’s pants. Krol told John Doe 2 how much he wanted him and pled with

him to have sex with him.

       38. John Doe 2 forcefully pushed Krol away and left the apartment.

       39. Shortly thereafter, John Doe 2 went on vacation to Poland with his

family. While there, he ignored Krol’s repeated attempts to contact him.

       40. When John Doe 2 returned, however, Krol continued pursuing him.

Stressed out and anxious about how to deal with the situation, John Doe 2 tried to

find excuses not to be alone with Krol and planned many meetings so that he would

be busy when Krol sought him out.

       41. Several months later, Krol again assaulted John Doe 2. He invited John

Doe 2 to his apartment to discuss future plans for the Polish Mission. During the

meeting, Krol had several drinks and at one point excused himself to go to the



                                          11
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.12 Filed 12/14/20 Page 12 of 32




bathroom. When he returned, Krol sat next to John Doe 2, put his hand on John Doe

2’s leg, and began slowly moving it up his thigh. At the same time, Krol reached

his other hand into his own pants and began to masturbate. Krol began asking John

Doe 2 to have sex with him and telling John Doe 2 that he loved him.

       42. John Doe 2, as in the past, rejected Krol’s advance by moving Krol’s

hand off his leg and leaving the apartment.

       43. The next morning, John Doe 2 received strange and threatening text

messages and emails from Krol. Krol alternated between threatening John Doe 2 and

claiming that he (Krol) was protecting John Doe 2’s job security, saying things like

“As long as I am here you are safe...”

       44. During this same time period (and unbeknownst to John Doe 2) Krol

was also victimizing John Doe 1.

       45. As with John Doe 2, Fr. Krol was John Doe 1’s direct supervisor. He

controlled every aspect of John Doe 1’s life, requiring him to be available at all

times; forcing John Doe 1 to cancel plans or return early from vacation with his

parents who were visiting from Poland; regularly berating John Doe 1 by telling him

that his work was never good enough; and regularly insulting and yelling at him.

       46. John Doe 1, like John Doe 2, was also often invited to evening social

gatherings in Krol’s on-campus apartment, where Krol would drink to excess. John

Doe 1, like John Doe 2, tried to avoid these situations, or to leave early. In particular,



                                           12
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.13 Filed 12/14/20 Page 13 of 32




he made sure never to be the last person there, because he was fearful of what Krol

might do.

       47. One evening at one such gathering, both John Doe 1 and John Doe 2

were present. As they sat next to each other, John Doe 1 received a FaceTime call

from a friend in New Jersey who Krol also knew. Under the pretense of wanting to

appear in the FaceTime call, Krol lunged into John Doe 1’s lap. While doing so, he

shoved his hand down John Doe 1’s pants and touched his penis. John Doe 1 —

horrified—forcefully pushed Krol away.

       48. The next day, Krol commented to John Doe 1 on the interaction and on

how much “fun” he had had the night before. He also commented to John Doe 1 on

the size of his penis. He continued to repeat words to that effect to John Doe 1 on

other occasions after the assault.

       49. Krol continued to sexually harass John Doe 1 and John Doe 2 both

verbally and physically in a similar manner over the next several months. Indeed, it

was so common for Krol to make sexually suggestive comments and overtures

towards John Doe 1 that he came to see it as an aspect of the job that he simply had

to endure.

       50. Likewise, on two more occasions Krol again lured John Doe 2 to his

apartment. On the first occasion, Krol tricked John Doe 2 into believing that he had

had a heart attack or had been injured or fallen ill in some sort of emergency



                                         13
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.14 Filed 12/14/20 Page 14 of 32




situation.

         51. The second time, Krol repeatedly called John Doe 2’s cell phone until

John Doe 2 agreed to join Krol in his apartment. On both of these occasions, Krol

assaulted John Doe 2 in his apartment, where, among other things, Krol kissed John

Doe 2 against his will, touched John Doe 2’s genitalia, and verbally propositioned

him by saying things like “I want you” and “Come on, let’s do it!” Each time, John

Doe 2 rebuffed Krol’s unwanted advances.

      52.     In another instance in or around June of 2019, Fr. Krol called John Doe

1 and pressured him to drive him (Krol) and a visiting priest from Chicago to a bar.

When John Doe 1 initially refused, Krol and the visiting priest (who had both

already been drinking at the time) threatened to drive themselves. Fearful that Krol

and the priest would kill themselves and/or someone else in a drunk driving

accident, John Doe 1 —who was sober—reluctantly agreed to drive them. When

they got to the bar, John Doe 1 realized that it was a gay bar. When they left, Fr.

Krol directed John Doe 1 to another stop—which John Doe 1 soon realized was a

motel.

      53.     At the motel, a male sex worker, who Krol had apparently contacted

through the internet, was waiting. It was apparent to John Doe 1 that the sex worker

knew Fr. Father Krol. John Doe 1 remained in the car while the other priests went

into the motel. At one point, the priests asked John Doe 1 to retrieve cash from an



                                         14
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.15 Filed 12/14/20 Page 15 of 32




ATM, which John Doe 1 concluded was used to pay the sex worker.

        54.   When they arrived back to Krol’s apartment that evening, John Doe 1

began to help Krol—who had fallen asleep in the back seat—out of the car. Krol

threw his arms around John Doe 1’s neck and tried to hug him. John Doe 1 resisted,

but Krol insisted that he (Krol) wanted to hug John Doe 1—saying “I have to hug

you because I am your friend, and I love you very much.” Krol continued attempting

to hug John Doe 1 and then started kissing him on the face and lips, trying to put

his tongue in John Doe 1’s mouth. John Doe 1 pushed Krol away and told him to

go home.

        55.   The experience of this evening was deeply traumatizing for John Doe

1. But because of Krol’s emotionally abusive and manipulative behavior, John Doe

1 was afraid that if he angered Krol, Krol would retaliate by firing him or using his

power in the church to tarnish John Doe 1’s reputation—something John Doe 1 had

seen Krol do to other young priests. He did not know where to turn for help.

        56.   Unbeknownst to John Doe 1, in or around December 2018, John Doe 2

began disclosing the sexual harassment that he had endured from Krol to a Trustee

of the Polish Mission. John Doe 2 also confided in several friends and family

members, including a cousin who is a priest, about what was happening with Fr.

Krol.

        57.   Fearful of losing his job, John Doe 2 continued to avoid Krol as much



                                         15
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.16 Filed 12/14/20 Page 16 of 32




as possible. When he felt he could not continue to refuse Krol’s constant invitations

to come to his apartment, John Doe 2 would ask another employee to come with

him so that he would not have to be alone with Krol.

       58.   Like John Doe 2, John Doe 1 tried to avoid Krol, though it was difficult

given the nature of his job. Ultimately, John Doe 1 reported to his bishop in New

Jersey that it was awful to work for Krol and begged the bishop to remove him from

OLS.

       59.   The bishop told John Doe 1 that he must tell Krol that he wanted to

leave. But John Doe 1 was fearful that Krol would try to prevent him from leaving.

Ultimately, John Doe 1 decided to tell Krol that he had to leave for reasons related

to his green card.

       60.   John Doe 1 left OLS in October 2019. After he left, Krol spread false

rumors that John Doe 1 was forced to leave OLS because he was gay. These

statements were untrue and continue to harm John Doe 1 to this day.

       61.   When John Doe 1 left OLS, Fr. Krol then recruited another young priest

to campus to replace him, proceeding to engage in similar sexually harassing and

abusive conduct with this priest.

       62.   After this priest (“John Doe 3”) also rejected Krol’s sexual advances,

Krol’s treatment of him shifted considerably. He began criticizing John Doe 3,

sending him torrents of abusive text messages, and blaming John Doe 3 for mistakes



                                         16
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.17 Filed 12/14/20 Page 17 of 32




that he had not made.

      63.   At the same time, Krol’s harassing and abusive behavior towards John

Doe 2 continued.

   E. Multiple Reports Are Made About Krol to OLS

      64.   In August 2019, a member of the OLS Board of Regents who had been

close to many seminarians and priests, resigned over Krol’s conduct, including his

sexual misconduct and verbal abuse towards seminarians. That Board member put

her concerns about Fr. Krol in writing to the Board.

      65.   This Board member also reached out to the Archdiocese of Detroit. She

did so in an attempt to share information about Krol’s misconduct with Archbishop

Vigneron. The Board member was told essentially that Archbishop Vigneron was

not interested in discussing these issues with her unless she had first-hand

knowledge of the misconduct.

      66.   In January 2020, John Doe 2 again reported Krol’s sexual harassment

– this time to John Roland, a member of the OLS Board of Regents and Vice

Chairman of the Polish Mission’s Board of Directors. The following day, Mr.

Roland told John Doe 2 that he had to disclose the information to the entire Board

of Regents, which John Doe 2 gave him permission to do.

      67.   However, when Mr. Roland disclosed John Doe 2’s allegations of

sexual harassment, other Board members chastised him—suggesting that Mr.



                                        17
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.18 Filed 12/14/20 Page 18 of 32




Roland should have addressed this issue only with Krol. Shortly thereafter, Mr.

Roland was removed from the OLS Board.

      68.   Following John Doe 2’s complaint to the Board, on January 15, 2020,

Todd Covert, Chief Operating Officer of OLS, asked to speak with John Doe 2. In

that conversation, John Doe 2 also disclosed to Mr. Covert the sexual abuse he had

endured by Krol. Mr. Covert appeared sympathetic and told John Doe 2 that the

Board would conduct a thorough investigation of his allegations.

      69.   Two days later, however, and without any investigation, John Doe 2

was suddenly terminated from his position as Director of the Polish Mission. The

OLS Board of Regents did not ask John Doe 2 any questions about Krol’s conduct

towards him and never even interviewed him about his allegations. Instead, OLS

Board Vice Chair and legal counsel Jeff Stewart simply sent a letter to John Doe 2

falsely accusing him of a variety of criminal and tortious conduct—conduct that was

untrue, had never been raised with John Doe 2 previously, and was nowhere

mentioned or documented in his personnel file.

      70.   OLS’s retaliation against John Doe 2 and complete failure to investigate

his allegations was particularly egregious because John Doe 2 was not the first to

report sexual misconduct by Fr. Krol to the Board. Members of the Board of Regents

had been warned about Krol’s sexual misconduct both before and after he became

Chancellor. In addition to the warnings from other priests about Krol in 2017, upon



                                        18
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.19 Filed 12/14/20 Page 19 of 32




information and belief, an anonymous letter had been sent to the Board of Regents

in or around the 2018-2019 time period indicating that Krol had engaged in sexual

abuse. And of course a Board member had resigned just a few months before John

Doe’s allegations were made. In her resignation letter she also made clear that she

had concerns about Krol that included concerns about his sexual behavior.

      71.    Despite the numerous and varied forms of notice about Krol, the Board

of Regents not only failed in their legal obligation to investigate and to take action

to protect priests, seminarians, or employees of OLS from Krol’s predatory behavior,

but they facilitated and allowed retaliation against Fr. Krol’s victims.

      72.    In light of the harassment and abuse that he experienced from Fr. Krol,

John Doe 3 informed him in December of 2019 that he would leave OLS when his

contract ended the following June. In March of 2020, a few months after John Doe

2 was fired, Fr. Krol also terminated John Doe 3 rather than allow him to finish out

his contract. Following his termination, John Doe 3 also reported Krol’s sexual

misconduct to church authorities by writing to the Archdiocese of Detroit in or

around March of 2020.

      73.    In mid-April 2020, a detective from the Michigan Attorney General’s

office contacted John Doe 3 and interviewed him about Krol’s conduct. The

detective also at that time reached out to John Doe 1 who, fearful of retaliation, did

not disclose Fr. Krol’s sexual abuse in that initial interview. Several months later in



                                          19
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.20 Filed 12/14/20 Page 20 of 32




a subsequent interview, John Doe 1 fully disclosed to the detective the sexual abuse

he had experienced from Krol.

      74.   Despite John Doe 3’s report to the Archdiocese and the multiple other

complaints about Krol, no one from OLS ever contacted John Doe 3 to discuss his

allegations or to conduct an investigation. Likewise, John Doe 3’s report of sexual

abuse by Krol – a report coming just two months after John Doe 2 made similar

allegations to the OLS Board – still did not cause OLS to reach out to John Doe 2 or

interview him.

      75.   In August of 2020, Plaintiffs’ legal counsel formally contacted the OLS

Board of Regents to again report Krol’s sexual harassment of employees and

potentially others. The letter made clear that John Does 1-3 had all disclosed and

reported Krol’s sexual misconduct.     The following month—on September 25,

2020—Fr. Krol told a Polish radio personality, falsely, that John Doe 3 had been

fired from OLS for mismanaging the OLS seminary and misappropriating seminary

funds. He also falsely claimed that John Doe 2 had misappropriated funds from OLS.

These false allegations were broadcast by this radio personality on his weekly radio

show and heard by a wide audience of listeners in the Polish community.

      76.   Krol also began retaliating against John Doe 1. Fr. Krol contacted John

Doe 1’s friends and family members, made threatening statements to John Doe 1,

and began causing problems for John Doe 1 in his home diocese in New Jersey.



                                        20
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.21 Filed 12/14/20 Page 21 of 32




Indeed, shortly after Krol learned of John Doe 1’s cooperation with legal counsel in

this matter, parishioners in John Doe 1’s diocese began receiving anonymous and

disparaging letters about John Doe 1.

                                       COUNT I
                               ASSAULT & BATTERY
                      (by all Plaintiffs against Defendant Krol)

      77.      Plaintiffs repeat and reallege each and every allegation in this

Complaint as though fully set forth therein.

      78.      Defendant Krol subjected John Doe 1 and John Doe 2 to a well-founded

apprehension of unwanted imminent sexual contact, coupled with the apparent

present ability to accomplish the contact.

      79.      Although John Doe 2’s employment with OLS is subject to an

arbitration agreement, that agreement is void as against public policy insofar as it

restricts his right to bring a public lawsuit based on sexual assaults that he

experienced in his workplace and by his supervisor. 2

      80.      On multiple occasions throughout his employment, Defendant Krol

subjected each of the Plaintiffs to willful and harmful or offensive touching as set

forth above.

      81.      The touching resulted from acts intended to cause such contact.



2
 John Doe 2 brings his non-sexual assault employment-related claims against
Defendants in private arbitration, which is currently pending.

                                          21
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.22 Filed 12/14/20 Page 22 of 32




      82.    Neither of the Plaintiffs consented to this willful, harmful, and

offensive touching.

      83.    To the extent that Defendant Krol alleges that any of the wrongdoing

set forth in this Complaint was the result of consensual activity, this is untrue as such

consent was not provided.

      84.    As a direct and proximate result of Defendant Krol’s actions, each of

the Plaintiffs has sustained injuries and damages including, but not limited to, mental

and emotional distress including anxiety, fear, stress, shock, mental anguish, self-

blame, humiliation, embarrassment, loss of a sense of security, and the loss of the

ordinary pleasures of everyday life.

                                  COUNT II
       VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT –
                     HOSTILE WORK ENVIRONMENT
                                M.C.L. § 37.2701
             (by all Plaintiffs against Defendants Krol and OLS)

      85.    Plaintiffs repeat and reallege each and every allegation in this

Complaint as though fully set forth herein.

      86.    From April 2018 until his termination in January 2020, John Doe 2 was

an employee of OLS and was covered by and within the meaning of the Elliott-

Larsen Civil Rights Act.

      87.    Although John Doe 2’s employment with OLS is subject to an

arbitration agreement, that agreement is void as against public policy insofar as it



                                           22
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.23 Filed 12/14/20 Page 23 of 32




restricts his right to bring a public lawsuit based on sexual assaults that he

experienced in his workplace and by his supervisor.

       88.   From June 2018 until his departure in October 2019, John Doe 1 was

also an employee of OLS and was covered by and within the meaning of the Elliott-

Larsen Civil Rights Act.

       89.   During the course of their employment with OLS, the Plaintiffs were

subjected to unwelcome comments and conduct of an offensive and overtly sexual

nature, up to and including, as set forth above, sexual assaults by Defendant Krol,

resulting in the creation of a hostile work environment.

       90.   Krol’s conduct towards Plaintiffs was on the basis of the Plaintiffs’ sex

and/or was sexual in nature.

       91.   Krol’s conduct was severe and/or pervasive and constitutes sex

harassment in violation of the Elliott-Larsen Civil Rights Act, M.C.L. § 37.2701 et

seq.

       92.   Defendants knew or should have known of the existence of a hostile

work environment. OLS’s response to the unwanted sexual conduct, as outlined

above, manifests indifference or unreasonableness in light of the facts the employer

knew or should have known.

       93.   The actions of the Defendants and their agents were negligent or

intentional and willful, in deliberate disregard of and with reckless indifference to



                                         23
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.24 Filed 12/14/20 Page 24 of 32




the rights and sensibilities of the Plaintiffs.

       94.    As a direct and proximate result of those actions, the terms, conditions,

and privileges of Plaintiffs’ employment were adversely affected.

       95.    As a direct and proximate result of the Defendants’ actions, Plaintiffs

have sustained injuries and damages including, but not limited to, the loss of

earnings and earning capacity; mental and emotional distress including anxiety and

mental anguish; humiliation and embarrassment; physical distress; and the loss of

the ordinary pleasures of everyday life.

                            COUNT III
     VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT –
                         RETALIATION
                         M.C.L. § 37.2701
               (by John Doe 1 against Defendant Krol)
       96.    Plaintiff repeats and realleges each and every allegation in this

Complaint as though fully set forth herein.

       97.    Plaintiff engaged in protected activity under M.C.L. § 37.2701(a) as set

forth above when he reported the sexual harassment he had experienced by

Defendant Krol to legal counsel and to the Michigan Attorney General’s office.

       98.    Defendant Krol knew about Plaintiff’s protected activity.

       99.    Defendant Krol took adverse action against John Doe 1 because of his

protected activity, including, but not limited to, disparaging John Doe 1 to other

priests and members of the Polish community, contacting John Doe 1’s friends and



                                            24
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.25 Filed 12/14/20 Page 25 of 32




family and having anonymous letters sent to parishioners in John Doe 1’s diocese,

and by spreading a false rumor that John Doe 1 was removed from his position at

OLS because he is gay.

      100. John Doe 1’s protected conduct motivated Defendant Krol’s retaliation.

      101. Krol’s retaliation against John Doe 1 was intentional and/or was with

reckless indifference to Plaintiffs’ rights.

      102. John Doe 1 has suffered harm to his reputation, emotional distress, and

other damages because of Defendant Krol’s retaliation.

                               COUNT IV
               NEGLIGENT RETENTION AND SUPERVISION
                  (by John Doe 1 against Defendant OLS)
      103. Plaintiff repeats and realleges each and every allegation in this

Complaint as though fully set forth herein.

      104. At all times relevant hereto, Defendant OLS had certain duties to

members of the general public and to the employees of OLS, including Plaintiffs.

Those duties included the duty to act in a reasonable, cautious, prudent, and careful

manner under the circumstances so as to avoid retaining persons in a position of

authority whom they knew or reasonably should have known to be unfit or who

could create or otherwise pose a risk of harm to others.

      105. Defendant OLS was aware of the serious allegations of sexual

misconduct surrounding Defendant Krol, yet Defendant OLS refused to act on this



                                           25
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.26 Filed 12/14/20 Page 26 of 32




information, as more fully set forth above.

       106. This extensive knowledge created a heightened special duty on the part

of Defendant OLS relative to the supervision and retention of Defendant Krol.

       107. Yet, Defendant OLS breached its duties by retaining Defendant Krol in

a position of power and authority and failing to properly investigate or supervise his

activities.

       108. As a direct and proximate result of Defendant OLS’s breach of its duty,

John Doe 1 has sustained injuries and damages including, but not limited to,

emotional injuries stemming from sexual assaults; the loss of earnings and earning

capacity, mental and emotional distress including severe mental anguish,

humiliation and embarrassment; physical distress; and the loss of the ordinary

pleasures of everyday life.

                                   COUNT V
                            NEGLIGENT HIRING
                     (by John Doe 1 against Defendant OLS)
       109. Plaintiff repeats and realleges each and every allegation in this

Complaint as though fully set forth herein.

   110.       At all times relevant hereto, Defendant OLS had certain duties to

members of the general public and to the employees of OLS, including Plaintiffs.

Those duties included the duty to act in a reasonable, cautious, prudent, and careful

manner under the circumstances so as to avoid hiring persons into a position of



                                         26
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.27 Filed 12/14/20 Page 27 of 32




authority whom they knew or reasonably should have known to be unfit or who

could create or otherwise pose a risk of harm to others.

      111. Defendant OLS had knowledge of allegations of sexually inappropriate

behavior by Defendant Krol at the time OLS hired Krol as Chancellor in 2017, yet

Defendant OLS refused to act on this information, as more fully set forth above.

      112. This extensive knowledge created a heightened duty on the part of

Defendant OLS relevant to the hiring of Krol.

      113. Defendant breached its duties by failing to properly investigate and

respond to known information about Krol’s sexual misconduct prior to 2017. Thus,

the further misconduct perpetrated by Krol on John Doe 1 was predictable and

foreseeable.

      114. As a direct and proximate result of Defendant OLS’s breach of its duty,

John Doe 1 has sustained injuries and damages including, but not limited to, the loss

of earnings and earning capacity, mental and emotional distress including severe

mental anguish, humiliation and embarrassment; physical distress; and the loss of

the ordinary pleasures of everyday life.

                                  COUNT VI
                          CIVIL SEX TRAFFICKING
                            18 U.S.C. §§ 1591, 1595
                (by John Doe 1 against Defendants Krol and OLS)
      115. Plaintiff repeats and realleges each and every allegation in this

Complaint as though fully set forth herein.


                                           27
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.28 Filed 12/14/20 Page 28 of 32




      116. Defendant Krol induced John Doe 1 to come to Michigan through

fraudulent promises that OLS would assist with and pay for John Doe 1’s green card

process. Defendant Krol knowingly made this false promise with the purpose of

sexually exploiting John Doe 1.

      117. Defendant OLS knew or should have known that Defendant Krol

intended to sexually exploit John Doe 1 when he recruited him and brought him

across state lines to work for OLS.

      118. Defendant OLS benefitted from knowingly assisting, supporting, and

facilitating Defendant Krol’s sexual exploitation of John Doe 1 by continuing to

employ Krol—who remains a respected priest and prolific fundraiser for OLS within

the Polish and Catholic communities—as Chancellor and Chief Executive Officer

of OLS, despite his conduct.

      119. By the acts and practices described herein, Defendants have subjected

John Doe 1 to sexual exploitation in violation of the Trafficking Victims Protection

Act, 18 U.S.C. §§ 1591, 1595. More specifically, Defendants engaged in the

recruitment and/or solicitation of John Doe 1 knowing or in reckless disregard of the

fact that coercion or fraud would be used to cause him to engage in a commercial

sex act (i.e. a sex act, on account of which something of value—i.e. a job—was given

or received).

      120. Defendant Krol’s actions knowingly affected interstate or foreign



                                         28
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.29 Filed 12/14/20 Page 29 of 32




commerce.

      121. As a direct and proximate result of the Defendants’ actions, John Doe

1 has sustained injuries and damages including, but not limited to, the loss of

earnings and earning capacity; mental and emotional distress including anxiety and

mental anguish; humiliation and embarrassment; physical distress; and the loss of

the ordinary pleasures of everyday life.

                             COUNT VII
        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                (by John Doe 1 against Defendant Krol)
      122. Plaintiff repeats and realleges each and every allegation in this

Complaint as though fully set forth herein.

      123. Defendant Krol exhibits extreme and outrageous conduct as described

above, including without limitation:

             a.    Constantly berating and insulting John Doe 1;

             b.    Commenting on the size of John Doe 1’s penis;

             c.    Assaulting and attempting to sexually assault John Doe 1; and

             d.    Defaming John Doe 1 by making false statements about his work

                   performance, professionalism and sexual orientation to others in

                   their shared communities and by sending anonymous

                   disparaging letters to parishioners in John Doe 1’s diocese.

      124. Defendant Krol acted intentionally.



                                           29
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.30 Filed 12/14/20 Page 30 of 32




      125. Defendant Krol’s conduct caused John Doe 1 severe emotional distress.

      126. As a direct and proximate result of the Defendant’s actions, John Doe

1 has sustained injuries and damages including, but not limited to, the loss of

earnings and earning capacity; mental and emotional distress including anxiety and

mental anguish; humiliation and embarrassment; physical distress; and the loss of

the ordinary pleasures of everyday life.

                             RELIEF REQUESTED

      Plaintiffs seek all available relief and remedies requested herein, including but

not limited to:

          a. compensatory damages;

          b. exemplary/punitive damages;

          c. attorneys’ fees and costs; and

          d. all other relief, equitable and otherwise, allowed by law and deemed

             appropriate by the judge or jury.

                                           Respectfully submitted,
                                           SALVATORE PRESCOTT
                                           PORTER & PORTER, PLLC

                                           /s/ Jennifer B. Salvatore
Date: December 14, 2020                    Jennifer B. Salvatore (P66640)
                                           Nakisha Chaney (P65066)
                                           105 E. Main Street
                                           Northville, MI 48167
                                           (248) 679-8711
                                           salvatore@sppplaw.com
                                           chaney@sppplaw.com

                                           30
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.31 Filed 12/14/20 Page 31 of 32




                                    Ward Powers (P33739)
                                    Jonnie Powers (P78823)
                                    LAW OFFICES OF WARD M. POWERS
                                    302 W. Main Street
                                    Northville, MI 48167
                                    (T): (248) 347-1700
                                    wpowers@powerslawoffices.com

                                    Attorneys for Plaintiffs




                                     31
Case 2:20-cv-13287-DPH-EAS ECF No. 1, PageID.32 Filed 12/14/20 Page 32 of 32




                       DEMAND FOR TRIAL BY JURY

        NOW COMES Plaintiffs, JOHN DOE 1 and JOHN DOE 2, by and through

their undersigned counsel, and hereby demand a trial by jury of all the issues in this

case.

                                         Respectfully submitted,
                                         SALVATORE PRESCOTT
                                         PORTER & PORTER, PLLC

                                         /s/ Jennifer B. Salvatore
Date: December 14, 2020                  Jennifer B. Salvatore (P66640)
                                         Nakisha Chaney (P65066)
                                         Attorneys for Plaintiffs
                                         105 E. Main Street
                                         Northville, MI 48167
                                         (248) 679-8711
                                         salvatore@sppplaw.com
                                         chaney@sppplaw.com

                                         Ward Powers (P33739)
                                         Jonnie Powers (P78823)
                                         LAW OFFICES OF WARD M. POWERS
                                         302 W. Main Street
                                         Northville, MI 48167
                                         (T): (248) 347-1700
                                         wpowers@powerslawoffices.com

                                         Attorneys for Plaintiffs




                                         32
